Case 1:20-cv-10644-PAE Document 19 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GREATER NEW YORK MUTUAL INSURANCE

COMPANY,

20 Civ. 10644 (PAE)
Plaintiff,

-V- ORDER

FEDERAL INSURANCE COMPANY,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:
Due to a scheduling conflict, the case management conference currently scheduled for

June 24, 2021 at 2 p.m. is rescheduled for 3:30 p.m. on the same day.

SO ORDERED.

 

Paul A. Engelmayer v
United States District Judge

Dated: June 9, 2021
New York, New York
